Citation Nr: 1121132	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1948 to August 1952.  He died in December 2004.  The appellant is seeking Department of Veterans Affairs (VA) benefits as the Veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a VA Regional Office (RO).  A notice of disagreement was received in July 2005, a statement of the case was issued in June 2007, and a substantive appeal was received in July 2007.  A Board videoconference hearing was held in March 2010.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of such evidence.  


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The Certificate of Death lists the immediate cause of death as ventricular fibrillation and the underlying cause as possible myocardial infraction.  

2.  At the time of the Veteran's death, he was service-connected for anxiety reaction, which is not shown as causing or contributing to the Veteran's death.  

3.  The disabilities that caused and/or contributed to Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in a February 2005 VCAA letter, the appellant was informed of the information and evidence necessary to substantiate a claim for DIC benefits.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Although the February 2005 VCAA letter did not list the disability for which the Veteran was service-connected as outlined in Hupp, the substantive appeal, other statements of record as well as the hearing testimony clearly indicated that the appellant was aware of the disability for which the Veteran was service-connected and the evidence needed to support her claim.  Thus, as the appellant had actual knowledge of the requirements set out Hupp, the appellant is not prejudiced by the Board in proceeding with the issuance of a final decision in this case.  In sum, as the appellant is found to be clearly aware of what she needs to present in order to prevail in this claim, there is no reasonable basis to provide the appellant with additional notice regarding information she already knows.  Her arguments at the Board hearing clearly support this finding.

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the appellant February 2005, which was prior to the June 2005 rating decision.  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for cause of death, but there has been no notice of the types of evidence necessary to establish an  effective date.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate effective date to be assigned are rendered moot.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, private opinions, and VA opinions.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

VA opinions were completed in October 2008 and September 2010 with a February 2011 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinions contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The appellant is claiming service connection for the cause of the Veteran's death.  In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

The December 2004 Certificate of Death lists the immediate cause of death as ventricular fibrillation.  The underlying cause was listed as probable myocardial infarction.  The Death Certificate also showed that an autopsy was not performed.  At the time of his death, the Veteran was service-connected for anxiety reaction.  
      
Service treatment records have been reviewed.  A February 1951 record showed that the Veteran's blood pressure was 150/65.  Further, an August 1951 treatment record showed that the Veteran's blood pressure was 140/90 and the diagnosis was questionable hypertensive cardiovascular disease.  Further, a December 1951 treatment record showed that the Veteran reported with chest wall pain.  However, a March 1952 chest x-ray showed that the cardiac silhouette was within normal limits and there was no evidence of disease, involving the diaphragm or pleura.  The bony thorax was also normal.  An August 1952 service examination prior to discharge showed that the Veteran's blood pressure was 140/80.  The lungs, chest and heart were clinically evaluated as normal.  Importantly, there was no diagnosis of a cardiac/heart disability in service.  

After service, the Veteran was afforded a VA examination in June 1953 for pension purposes.  A contemporaneous chest x-ray showed that the heart and lungs were normal.  

The first post service evidence of heart disease is a November 1974 private hospital summary.  The Veteran has been submitted for chest pain and anginal syndrome with previous ventricular bigeminy.  He underwent coronary artery bypass surgery.  The final diagnosis was arteriosclerotic heart disease with anginal syndrome and ventricular bigeminy.  It was observed that the Veteran had previously been a chain smoker, but had stopped completely. 

In support of a claim for an increased rating for his service-connected anxiety reaction, prior to his death, the Veteran submitted an October 2003 letter from Daniel Y. Kim, M.D., concerning the severity of his multiple disorders, including his anxiety disability.  The letter noted that the Veteran suffered from multiple medical conditions including hypertension, type 2 diabetes, coronary artery disease and ischemic cardiomyopathy, chronic atrial fibrillation, hypercholesterolemia, and cervical and lumbar spine degenerative disc disease and associated problems.  He also provided that the Veteran suffered from chronic stress, depression and anxiety.  However, Dr. Kim opined that however much of his present symptoms may be related to prior military duty could not be precisely determined.  There was no further opinion linking the Veteran's heart disability to service or to his service-connected anxiety reaction.  

The Veteran underwent a VA fee-based psychiatric examination in December 2003 to assess the severity of his anxiety reaction.  However, again, nothing in this opinion showed that the Veteran's anxiety reaction contributed to his heart disability.    

VA treatment records have also been associated with the claims file and reviewed.  The records showed treatment for atrial fibrillation and congestive heart failure.  Importantly, the records showed that the Veteran continued to smoke.  However, nothing in these records link the Veteran's heart disability to service or to his service-connected anxiety reaction.

Private treatment records from Dr. Kim, Elaine Grodin, M.D., and Alton Foran, M.D. have also been reviewed and associated with the claims file.  However, again while these records showed treatment for various disorders, including the Veteran's heart disability, they do not show a link between his heart disability and service or his service-connected anxiety reaction.  These records also showed that the Veteran continued to smoke.  The appellant also submitted copies of medical prescriptions and co-payment receipts from 1994 to 1996.  
      
A January 2005 letter from Dr. Kim provided that the Veteran died from cardiac arrest and had a known long-standing history of coronary artery disease and ischemic cardiomyopathy.  He observed that the Veteran also suffered from chronic anxiety, stress and depression as well as numerous other physical disorders.  The Veteran's chronic stress and anxiety dated back to his years in the military service and Dr. Kim opined that these may have played a contributing factor to the severity of the Veteran's heart disease and the circumstances surrounding his death, although his demise was certainly multi-factorial.     

In a February 2005 statement, the appellant asserted that the Veteran died of a heart attack due to his chronic anxiety, stress and nervousness.  She further described the severity of his anxiety disability.  In support of her claim, she submitted internet publications that appeared to indicate that anxiety contributed to heart disease.  In her notice of disagreement, she reiterated her assertions.  

In August 2007, Dr. Kim provided another opinion that stated that the Veteran's chronic anxiety and nervousness for over 50 years more likely than not was one of the contributing factors of his severe heart disease.  However, no further rationale was provided.  

An October 2008 VA opinion was done by a medical doctor.  The doctor reviewed the claims file including the opinions from Dr. Kim and the publications submitted by the appellant.  He did note that the Veteran had generalized anxiety disorder with onset during active duty.  He observed that in early adult life, the Veteran developed hypertension, hypercholesterolemia, obesity and diabetes, which led directly to coronary artery disease.  The abnormally elevated blood pressure readings were noted in February 1951 and August 1951 as well as the fact that the Veteran was a heavy cigarette smoker.  

The examiner stated that a major apportionment of the conditions leading to the Veteran's cardiac death must be given to his hypertension, hypercholesterolemia with arteriosclerosis and obesity accelerated by his diabetes mellitus, type 2, that caused his later cardiac terminal complications.  Contributions to his cardiac death to a much lesser degree, taken together, minor apportionment, were chronic pain syndromes attributed to reflex sympathetic dystrophy, status post lumbar laminectomy, cervical spine arthritis disease and hemorrhoid pain, carpal tunnel pain with dysfunction of wrist and urinary dysfunction symptoms of prostatic hypertrophy, as well as generalized anxiety disorder.  

After reviewing medical publications, including those in the claims file, the examiner opined that the Veteran's cause of death and his service-connected anxiety disorder had little direct relationship, and his ventricular fibrillation and probable myocardial infarction were less likely than not caused by or a result of the service-connected anxiety disorder.   

At the Board hearing, the appellant again testified that she believed that the Veteran's service-connected anxiety disorder contributed to his death.  She reported that the Veteran's anxiety was so severe that it affected his heart condition.  She described the Veteran as highly nervous.  She provided that the Veteran was diagnosed with heart disease around 1970 and underwent a coronary bypass in 1974.  She provided that Dr. Kim and Dr. Noft both indicated that the Veteran's anxiety disorder contributed to his heart condition.  It was observed that Dr. Kim's opinions were in the claims file.  However, Dr. Noft treated the Veteran in the 1970s and the appellant indicated that he was probably dead by now and his  records could not be obtained.  

At the Board's request, in September 2010, a medical expert opinion was done by the Chief, Cardiology Section, of the VA Nebraska-Western Iowa Heath Care System.  After reviewing the claims file, the examiner opined that the Veteran's cardiac disorder was not manifested during his service.  He did have blood pressures noted to be at the upper limits of normal.  The doctor observed that two recent studies in the Journal of American College of Cardiology demonstrated that anxiety was associated with risk of coronary heart disease.  The doctor continued that it was possible that the Veteran's anxiety contributed to his development of coronary artery disease.  The Veteran also had other risk factors to include smoking, non-insulin dependent diabetes and hypercholesteremia.  The doctor noted that the Veteran continued to smoke after his heart attack and coronary bypass surgery in 1982.  He had other cardiovascular morbidities to include carotid artery stenosis, with subsequent cerebral vascular attack (stroke).  He developed congestive heart failure and aerial fibrillation.  The examiner concluded that in light of recent studies, the Veteran's anxiety may have contributed to his development of coronary artery disease.  However, his other risk factors, including his long history and continued smoking, all probably contributed more to his coronary artery disease than his anxiety.   

Given that the opinion was couched in speculative terms and did not clearly address all of the Board's directives, the claims file was returned to the same examiner for further clarification.  An addendum was done in February 2011.  The examiner opined that it was not at least as likely as not that the Veteran's anxiety disorder caused his cardiac disorder.  As stated in the earlier opinion, the Veteran had multiple cardiovascular risk factors and co-morbidities.  His continued smoking, non-insulin dependent diabetes and hypercholesterolemia would have contributed more to his cardiac disorder.  The same would apply to his anxiety aggravating his cardiac disorder.  The Veteran had multiple cardiac risk factors that would have played a much larger role in the development of his cardiac disorder.  He also responded that the Veteran's anxiety disorder did not cause or substantially or materially contribute to the cause of his death.  The Veteran's continued smoking would be more like to contribute to his cardiac disorder, along with the non-insulin diabetes and hypercholesterolemia.   

Given that the claims file was reviewed by the examiner and the opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Initially, based on the evidence of record, the Board finds that there is no competent medical evidence linking the disabilities that caused or contributed to the Veteran's death directly to service.  After reviewing the claims file, including service treatment records, the September 2010 VA opinion clearly found that the Veteran's cardiac disorder was not manifested during service.  Further, there is no evidence of cardiovascular disease within one year of discharge so the service incurrence of this disability cannot be presumed.  According to the appellant, the Veteran was first diagnosed with heart disease in 1970, which was 18 years after his discharge from service.  Thus, there is no supporting evidence of a continuity of pertinent symptomatology.  

The primary question in this case is whether the Veteran's cardiac/heart disability was proximately due to or caused by his service-connected anxiety disorder and, in turn, whether his service-connected anxiety disorder caused or substantially or materially contribute to his death.  In the February 2011 addendum, a VA medical doctor who has been identified as the Chief of a Cardiology Section clearly opined that the Veteran's anxiety disorder did not cause or aggravate his cardiac disorder.  He also opined that the Veteran's anxiety disorder did not cause or substantially or materially contribute to the Veteran's death.  His opinion was based on a complete review of the Veteran's claims file, including publications submitted by the Veteran, and his medical expertise as a cardiologist.  He provided a detailed rationale for his opinion, including a discussion of the Veteran's other multiple cardiovascular risk factors.  Accordingly, the Board finds that this opinion is of high probative value.  Moreover, after reviewing the claims file, the October 2008 VA examiner also found that it was less likely as not that the disabilities that caused the Veteran's cause of death was caused by or a result of the service-connected anxiety disorder.  

The Board acknowledges that Dr. Kim has opined that the Veteran's anxiety disorder was one of the contributing factors to the Veteran's severe heart disease.  However, the January 2005 opinion was couched in speculative terms and only indicated that the Veteran's anxiety "may have played" a contributing factor to the severity of his heart disease and the circumstances surrounding his death.  He also continued that the Veteran's demise was certainly multifactorial.  Significantly, in contrast to the VA medical opinion, it does not appear that this opinion was based on a review of the claims file.  Further, no further rationale is provided and there was no discussion of the Veteran's other disorders that contributed to his death.   Moreover, most importantly, general and inconclusive medical opinions, including those including non-definitive phrases such as 'may,' are too speculative to establish a claim.  Libertine v. Brown, 9 Vet.App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (2004) (describing the concept of reasonable doubt in adjudicating service connection claims as not being one arising from pure speculation or remote possibility).  For the above-stated reasons, the January 2005 opinion is not probative evidence demonstrating any etiological link pertinent to this case.  Further, while the August 2007 opinion is not couched in speculative terms, the opinion provided no rationale for its conclusion.  Again, there is no indication that the Veteran's claims file was reviewed or any indication as to what medical treatises were relied upon.  Thus, likewise, the August 2007 opinion cannot be considered probative evidence demonstrating any etiological link pertinent to this case.

While the appellant has submitted publications appearing to show some link between psychiatric disabilities and heart disease, these publications also have minimal probative value as they do not specifically address the Veteran's disabilities or his cause of death.  Moreover, these publications as well as other medical treatises were considered by the VA examiners when formulating their opinions.  
 
The Board also acknowledges the contentions of the appellant that the Veteran's service-connected anxiety reaction contributed to his cardiac disability.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the appellant is competent to report witnessing certain symptoms that the Veteran exhibited over the years.  However, she is not competent to offer an opinion as to whether the Veteran's anxiety disorder contributed to the disabilities that caused his death.  In sum, the Board does not believe that the appellant has the medical expertise required to otherwise link the Veteran's death to service.  Thus, her assertions are outweighed by the highly probative September 2010 opinion with February 2011 addendum.  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including the Veteran's service-connected anxiety reaction.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


